Citation Nr: 1706483	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  10-47 059A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for the service-connected diabetes mellitus (DM).


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse and Daughter


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran/appellant served on active duty in the United States Air Force from March 1962 to June 1971, and from May 1973 to December 1973.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Philadelphia, Pennsylvania.  

In that April 2008 rating action, the RO, in part, granted service connection for diabetes mellitus (DM) and assigned a 20 percent evaluation effective March 26, 2006, the date the Veteran filed his original claim.  The effective date was subsequently changed to March 23, 2005, in a rating decision issued in March 2009.

The Veteran has appealed the initial evaluation that was assigned to the DM disability.  He is, in effect, asking for a higher rating effective from the date service connection was granted (March 23, 2005).  Thus the guidance of Fenderson v. West, 12 Vet. App. 119 (1999) is for application.  Consequently, the evidence to be considered includes that for the entire time period in question, from the original grant of service connection to the present for the initial increased rating claim on appeal.

In February 2014, the case was remanded to schedule the Veteran for a videoconference hearing before the Board.   That Board videoconference hearing was held before the undersigned in April 2015.  A transcript of the hearing has been associated with the evidence of record.  The Board thereafter remanded the case for additional development in February 2016.  The case has now been returned to the Board for appellate review.

Finally, the Board notes that, in a VA Form 21-22a, executed in June 2012, the Veteran attempted to appoint a private attorney and the Veterans Law Clinic at Widener University as his representative.  In December 2013, VA contacted the private attorney, and advised him that, because he had not been accredited by VA, he could not be recognized as the Veteran's attorney.  See December 2013 VA Form 27-0820, Report of General Information.  

At the April 2015 Board videoconference hearing, the Veteran was assisted by the private attorney.  It was, however, explained to both the Veteran and the private attorney, that in order for his representative to be recognized by VA, the Veteran would have to submit a properly executed VA Form 21-22a, identifying an individual who had been accredited by VA, and not a law clinic.  See 38 C.F.R. § 14.629(c).  Despite such instructions, when the private attorney subsequently submitted additional evidence in May 2015, he did not address the concerns raised during the hearing regarding his representation.  As a result, in September 2015, the Board again advised the Veteran by letter that although he had previously appointed the private attorney and the Veterans Law Clinic to represent him before VA, the private attorney was not accredited to represent claimants before VA and thus could not be recognized as his representative.  The Board explained that pertinent regulations require agents and attorneys who commence representation on or after June 23, 2008, to be accredited by VA's Office of General Counsel.  The Veteran was then advised of his representation choices.  

In November 2015, the private attorney responded to the Board's September 2015 letter by enclosing a new VA Form 21-22a, executed by the Veteran in October 2015.  The form identified the private attorney as the Veteran's representative but removed all references to the Veterans Law Clinic at Widener University.  To date, the private attorney still has not been accredited by VA.  Pursuant to 38 C.F.R. § 14.629(b), no individual may assist claimants in the preparation, presentation, and prosecution of claims for VA benefits as an agent or attorney unless he or she has first been accredited by VA for such purposes.  Given VA's multiple attempts to correct the deficiencies in the Veteran's choice of representation and the private attorney's failure to comply, the Board will proceed with the Veteran as not represented.  

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 


FINDINGS OF FACT

1.  The Veteran's DM is shown to have required the use of insulin and a restricted diet but regulation of activities is not shown to have been medically necessary.  

2.  The Veteran's DM is not shown to have been manifested at any time by episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated, in addition to regulation of activities, a restricted diet and insulin.

3.  The Veteran's DM is not shown to have been manifested at any time by more than one daily injection of insulin, restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care-provider plus either progressive loss of weight and strength or complications that would be compensable if separately rated.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 percent for the service-connected diabetes mellitus disability have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.119, Diagnostic Code 7913 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA letters dated in March 2006 and May 2007 provided the appellant with the Dingess notice.

The appellant's diabetes mellitus increased rating claim arises from his disagreement with the initial evaluation that was assigned to that disability following the grant of service connection.  Courts have held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  As a result, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, the United States Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, and the Board has discerned none.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, the appellant's VA medical treatment records have been associated with the claims file.  The appellant was afforded the opportunity to present testimony before the Board.  The appellant was afforded VA medical examinations in June 2008, and May 2016.  A medical opinion is adequate when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  These examinations were conducted by medical professionals, and the associated reports reflect review of the appellant's prior medical history.  The examinations included a report of the symptoms for the diabetes disability and demonstrated objective evaluations.  The examiners were able to assess and record the clinical status of the appellant's diabetes mellitus.  Physical examination was accomplished.  

The Board finds that the VA examination reports were sufficiently detailed with recorded history, impact on employment and daily life, and clinical findings.  In addition, it is not shown that either examination was in any way incorrectly conducted or that the VA examiners failed to address the clinical significance of the appellant's diabetes disability.  Further, the VA examination reports addressed the applicable rating criteria.  As a result, the Board finds that additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. § 3.326; 38 C.F.R. § 3.327; Green v. Derwinski, 1 Vet. App. 121 (1991).  Therefore, the Board concludes that the appellant was afforded adequate examinations.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Furthermore, the appellant was informed about the kind of evidence that was required and the kinds of assistance that VA would provide and he was supplied with the text of 38 C.F.R. § 3.159.  The appellant did not provide any information to VA concerning available relevant treatment records that he wanted the RO to obtain for him that were not obtained.  He had previously been given more than one year in which to submit evidence after the RO gave him notification of his rights under the pertinent statute and regulations.

A Court or Board remand confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this case, VA treatment records were obtained for the appellant on remand.  The RO also arranged for a medical examination as directed by the February 2016 Board remand.  Therefore, substantial compliance has been achieved.

The appellant was provided with notice as to the medical evidence needed for increased evaluations for diabetes disabilities, as well as the assistance VA would provide.  Therefore, there is no duty to assist that was unmet and the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

All relevant facts with respect to the diabetes mellitus claim addressed in the decision below have been properly developed.  Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

II.  The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Initially, the Board notes that it has reviewed all of the evidence in the appellant's claims file, with an emphasis on the evidence relevant to the increased rating claim on appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the appellant's claim.

The law provides that disability evaluations are determined by the application of a schedule of ratings that is based upon an average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether they were raised by the appellant or not, as well as the entire history of the Veteran's disability in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In the evaluation of service-connected disabilities, the entire recorded history, including medical and industrial history, is considered so that a report of a rating examination, and the evidence as a whole, may yield a current rating which accurately reflects all elements of disability, including the effects on ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  While a veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Further, in determining the appropriate disability rating, the Board must consider whether the case should be referred for extra-schedular consideration pursuant to 38 38 C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

It is well established that, although laypersons are not considered capable of opining on matters requiring medical knowledge, they are permitted to provide personal observations.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, supra.  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence); Davidson v. Shinseki, 581 F.3d 1313 (2009).  In this case, for example, the appellant is competent to describe his daily activities.

The Veteran appealed the initial evaluation assigned for his diabetes mellitus disability addressed here.  The United States Court of Appeals for Veterans Claims (Court) held, in Fenderson v. West, 12 Vet. App. 119 (1999), that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then-current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In that decision, the Court also discussed the concept of "staging" ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the period(s) in question.  The issue before the Board is consequently taken to include whether there is any basis for a higher rating for the diabetes mellitus disability at any pertinent time, to include whether a higher rating currently is in order.

Diabetes mellitus is rated under Diagnostic Code 7913, which provides for a 20 percent rating when the diabetes requires insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet; a 40 percent rating when insulin, a restricted diet, and regulation of activities are required; and a 60 percent rating when insulin, a restricted diet and regulation of activities are required, along with [emphasis added] episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus [emphasis added] complications that would not be compensable if separately evaluated.  A 100 percent rating requires more than one daily injection of insulin, restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care-provider plus either progressive loss of weight and strength or complications that would be compensable if separately rated.  38 C.F.R. § 4.119.  Note 1 following Diagnostic Code 7913 provides that compensable complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable evaluations are considered part of the diabetic process under Diagnostic Code 7913.  

The Board notes that the criteria for the progressively increasing ratings for diabetes are stated in the conjunctive rather than the disjunctive, i.e., each level of increase in the rating requires additional criteria which must be met to warrant the increase in the rating.  See Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007); see also Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).

VA regulations define regulation of activities as the "avoidance of strenuous occupational and recreational activities."  38 C.F.R. § 4.119, Code 7913 (defining term within criteria for a 100 percent rating).  This definition has been accepted by the Court to mean that "the evidence must show that it is medically necessary for a claimant to avoid strenuous occupational and recreational activities."  Camacho, 21 Vet. App. at 361.

Review of the evidence of record reveals that the appellant has been in receipt of VA medical treatment since at least June 2003.  A May 2005 mental health note indicates that the appellant had had 6-8 hypoglycemic episodes during the previous two years and that he had work experience in truck driving and farming.  A June 2005 neuropsychological assessment report included the information that the appellant had a 43 acre farm where he cut hay and bred horses.  A September 2005 note indicates that the appellant had been working in his garden.  A March 2008 pulmonary clinic note indicates that the appellant had been farming since 1992 and that his livestock included pigs, horses, cattle and chickens in a chicken house.  The appellant underwent a VA psychiatric examination in June 2008.  He reported that he was unable to work due to problems with anger.  The appellant underwent a VA medical examination that same month.  The appellant reported that he had been using a cane to walk since 2006 due to his low back pain.  An October 2008 VA endocrine note states that the appellant got little exercise due to his neuropathy; the physician wrote that the appellant needed to increase his walking throughout the day.  An October 2008 audiology note indicates that the appellant worked with farm equipment.  

A December 2010 letter from the appellant's VA treating physician stated that the appellant took insulin daily with his meals and that he had occasional low sugars.  The appellant's labile sugars were described as necessitating the checking of his glucose level before meals.  The endocrinologist noted that the appellant had extreme difficulty walking related to the claudication in his legs.  The physician said that, in summary, the diabetes required coordination of insulin with meals.  

A December 2009 VA mental health note stated that the appellant was raising horses and that his son helped him with the business.  A November 2010 mental health note stated that the appellant operated a hay and horse farm.  A January 2011 VA primary care note reflects that the appellant denied having any hypoglycemic events.  He was noted to have been hospitalized in December 2010 for a transient ischemic attack (TIA).  His weight was noted to have increased by three pounds since the last office visit.  A March 2011 endocrine note indicates that the appellant was advised to get out of bed as much as tolerated.  A June 2011 pulmonary note indicated that the appellant had been hospitalized for pneumonia two months before and that he had gained 40 pounds since his hospital discharge.  An October 2011 endocrine note indicates that the appellant was advised to get back on an exercise program to get his leg strength up.  In February 2012, the appellant was advised by his endocrinologist to increase his walking throughout the day to regain muscle mass lost due to his various illnesses.  His weight was noted to be up.  A November 2013 endocrine note indicated that the appellant was advised to try to increase walking.  A June 2014 mental health note indicated that the appellant had been a little stronger and doing more since having a course of physical therapy.  In July 2014, the appellant was advised to avoid further weight gain and to increase his exercise throughout the day.  A February 2015 endocrinology note states that the appellant was advised to increase his walking.  An April 2015 letter from the VA treating endocrinologist indicated that the appellant continued to require insulin, that his blood sugar levels were quite variable and that he required monitoring of those levels.  The appellant was noted to have avoided hospitalizations due to acidosis or hypoglycemia.  VA records dated between January 2015 and March 2016 reflect that the appellant did not have any episodes of ketoacidosis or hypoglycemia reactions during that time.  He was not hospitalized during that time.

The appellant was afforded a VA medical examination in May 2016.  The examiner reviewed the appellant's electronic claims file and medical records.  The examiner stated that the appellant's diabetes mellitus required insulin and that the diabetes did not cause the appellant to require regulation of his activities.  The examiner stated that the appellant had not required any hospitalizations due to hypoglycemia or ketoacidosis during the previous twelve months and that he needed fewer than two visits to his diabetic care provider per month.  The examiner further stated that the appellant did not have any progressive unintentional weight loss or loss of strength due to his diabetes mellitus.  

While the evidence of record indicates that the appellant requires insulin and a restricted diet for control of his diabetes, there is no clinical evidence demonstrating that any regulation of his activities has been required at any time during the appeals process.  Furthermore, no episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year have been documented and there is no evidence that that appellant has required twice a month visits to a diabetic care provider.

Review of the evidence indicates that while the Veteran's diabetes mellitus is managed by insulin and a restricted diet, there is no medical evidence that the Veteran has had to regulate his activities as defined by Camacho.  Rather, the evidence indicates that the Veteran has been continuously educated on the importance of exercise and that he has been encouraged to exercise to control his diabetes.  In addition, the VA examiner who conducted the May 2016 examination indicated that the Veteran did not require regulation of activities as part of the medical management of diabetes mellitus. 

The Board recognizes that the Veteran believes he is entitled to an evaluation in excess of 20 percent for his service-connected diabetes mellitus.  In several statements and in the Board videoconference testimony, the Veteran alleged that he in fact had regulated activities.  However, the rating criteria require that regulation of activities is necessary to manage diabetes mellitus.  The record contains no evidence to suggest that this is the case.  Moreover, the regulation of activities criterion refers to regulation of activities medically necessary to control the Veteran's diabetes, rather than to regulation of activities for another purpose.  Here, the Board notes that the Veteran has functional limitations due to his many service-connected disabilities; however, treatment records show that activity was generally advised or encouraged by his endocrinologist, and do not otherwise show that regulation of activity was necessary to control the Veteran's diabetes.  Indeed, increasing physical activity, not restricting activity was advised by his endocrinologist on numerous occasions.  As such, the Veteran's assertions fail to demonstrate that a higher schedular evaluation is warranted.

In the absence of medical evidence showing that the Veteran has been required to regulate his activities, as defined by Camacho, a rating in excess of 20 percent is not warranted for his service-connected type II diabetes mellitus. 

Pursuant to Note 1 under Diagnostic Code 7913, the Board must assign separate ratings for any compensable complications of the Veteran's service-connected diabetes mellitus, type II.  All noncompensable complications are considered part of the diabetic process.  38 C.F.R. § 4.119; Diagnostic Code 7913, Note (1).  Here, the Board notes that the Veteran is already separately service-connected for peripheral neuropathy of the bilateral upper and lower extremities, peripheral vascular disease of the bilateral lower extremities, coronary artery disease, nephropathy and retinopathy and those issues are not currently on appeal.  The Board finds that the evidence does not support any additional, separate compensable evaluations for complications of the service-connected diabetes mellitus.

The findings set forth above most closely approximate those necessary for a 20 percent evaluation for diabetes mellitus; these findings have been reflected in the clinical record going back to March 2005.  The findings needed for the next higher evaluation are not currently demonstrated and have not been demonstrated at any point since March 2005.  Based upon the guidance of the Court in Fenderson, supra, the Board has considered whether a staged rating is appropriate.  As reflected in the discussion above, the Board did not find variation in the appellant's clinical findings that warrant the assignment of any staged ratings for the diabetes disability.

Notwithstanding the above discussion, an increased evaluation for the diabetes disability could be granted if it were demonstrated that the particular disability presented such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  Given the appellant's complaints, the Board has considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 (2008).  

The record reflects that the appellant has not required any hospitalization for the service-connected diabetes disability at issue, and that the manifestations of that disability are not in excess of those contemplated by the 20 percent rating that was initially assigned.  Furthermore, although the appellant experiences occupational impairment, there is no indication in the record that the average industrial impairment from the diabetes disability would be in excess of that contemplated by the assigned rating.  The Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The Board finds no evidence that the diabetes disability presents such an unusual or exceptional disability picture as to require an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b).  As discussed above, there are higher ratings available for diabetes, but the required manifestations had not been shown in this case.  The appellant has not required any hospitalization for this disability and the Veteran has not offered any objective evidence of any symptoms or clinical findings due to the diabetes disability that would render impractical the application of the regular schedular standards.  There is no evidence of record to indicate that he is unemployable due to the diabetes disability (as rated under Diagnostic Code 7913 alone and not including the peripheral neuropathy, the peripheral vascular disease, the retinopathy and the nephropathy that are separately rated).  

Consequently, the Board concludes that referral of this case for consideration of an extraschedular rating for the diabetes mellitus disability is not warranted in this case.  See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996) (when evaluating an increased rating claim, it is well established that the Board may affirm an RO's conclusion that a claim does not meet the criteria for submission for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or may reach such a conclusion on its own). 

In this case, the symptomatology described by the appellant and the clinical findings of record fit squarely within the criteria found in the relevant rating scheme for diabetes.  In short, the rating criteria contemplate not only the appellant's diabetes-related symptoms but the severity of that disability.  For these reasons, referral for extraschedular consideration is not warranted.

The Board also notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional symptoms that have not been attributed to his service-connected conditions, to include his heart disease, peripheral neuropathy, peripheral vascular disease, low back, fecal incontinence, nephropathy, retinopathy and posttraumatic stress disorder.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

The Board has also considered whether the issue of entitlement to special monthly compensation (SMC) has been reasonably raised.  Here, the Veteran has been awarded a 100 percent schedular rating for posttraumatic stress disorder effective July 15, 2004, and entitlement to SMC under 38 U.S.C.A. § 1114(s) (having one disability rated 100 percent plus an additional disability independently ratable at 60 percent) effective March 23, 2006.  However, prior to March 23, 2006, the appellant did not meet the criteria of having one disability rated 100 percent plus an additional disability independently ratable at 60 percent.  As such, there is no legal basis for consideration of these provisions from March 23, 2006 onward or prior to March 23, 2006.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a total rating based on individual unemployability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered to be part and parcel of the claim for benefits for the underlying disability.  Id.  

However, as entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114(s) has been in effective from March 23, 2006 onward, the issue of entitlement to a TDIU from March 23, 2006 onward is moot.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  In addition, there is no indication that the appellant was unemployable due to the diabetes disability alone between March 23, 2005 and March 23, 2006.  Therefore, the Board finds that no further consideration of a TDIU award is warranted.

The Board acknowledges that the appellant, in advancing this appeal, believes that his diabetes disability has been more severe than the assigned disability rating reflects.  Medical evidence is generally required to probatively address questions requiring medical expertise; lay assertions do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  See also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The Board has carefully considered the Veteran's contentions.  In this case, however, the competent medical evidence offering the specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms and clinical findings for the diabetes mellitus disability on appeal.  The lay evidence of record has been considered together with the probative medical evidence clinically evaluating the severity of the diabetes mellitus disability.  The preponderance of the most probative evidence does not support assignment of any higher rating.

As reflected in the decision above, the Board has not found variation in the Veteran's symptomatology or clinical findings for the diabetes disability that would warrant the assignment of any staged rating for the disability, as the Court has indicated can be done in this type of case.  Based upon the record, the Board finds that at no time during the claim/appellate period has the diabetes mellitus disability on appeal been more disabling than as currently rated.  

Accordingly, the benefit sought on appeal is denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and an initial evaluation in excess of 20 percent for the diabetes mellitus disability is denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

An initial evaluation in excess of 20 percent for the service-connected diabetes mellitus disability is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


